Citation Nr: 1646452	
Decision Date: 12/12/16    Archive Date: 12/21/16

DOCKET NO.  14-30 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for diabetes mellitus, type II, to include as due to herbicide exposure.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Journet Shaw, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Marine Corps from October 1971 to November 1975.  Among other awards, the Veteran received National Defense Service Medal and Good Conduct Medal.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

The Veteran testified before the undersigned Veterans Law Judge at a June 2016 videoconference hearing.  A transcript of this hearing is of record.

In June 2016, the Veteran submitted additional evidence in support of his appeal along with a signed waiver of RO consideration of evidence.  The Board accepts this evidence for inclusion in the record.  See 38 C.F.R. § 20.1304 (2016).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that his diabetes mellitus, type II, was caused by his exposure to herbicides during his active duty service in Thailand.  Unfortunately, a remand is required in this case for the issue on appeal.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the claim so that the Veteran is afforded every possible consideration.

While all Veterans who served in the Republic of Vietnam during the Vietnam era are presumed to have been exposed to an herbicide agent, VA has established a procedure for verifying exposure to herbicides in Thailand during the Vietnam era. VA has determined that there was significant use of herbicides on the fenced-in perimeters of military bases in Thailand intended to eliminate vegetation and ground cover for base security purposes, as evidenced in a declassified Vietnam era Department of Defense document titled "Project CHECO Southeast Asia Report: Base Defense in Thailand."  Special consideration of herbicide exposure on a facts-found or direct basis should be extended to those Veterans whose duties placed them on or near the perimeters of Thailand military bases.  That allows for presumptive service connection of the diseases associated with herbicide exposure.  VA Adjudication Manual, M21-1 (M21-1), Part IV, Subpart ii, Chapter 1, Section H.5.a. (Revised November 12, 2015).

The majority of troops in Thailand during the Vietnam era were stationed at the Royal Thai Air Force Bases of U-Tapao, Ubon, Nakhon Phanom, Udorn, Takhli, Korat, and Don Muang.  If a Veteran served on one of the Royal Thai Air Force bases as a security policeman, security patrol dog handler, member of a security police squadron, or otherwise served near the air base perimeter, as shown by MOS (military occupational specialty), performance evaluations, or other credible evidence, then herbicide exposure should be acknowledged on a facts found or direct basis.  However, that applies only during the Vietnam era, from February 28, 1961, to May 7, 1975.  M21-1, Part IV, Subpart ii, Chapter 1, Section H.5.b. (Revised November 12, 2015).

At his June 2016 Board hearing, the Veteran testified that he was exposed to herbicides from his duties while serving at the Royal Thai Air Force Base in Nam Phong, Thailand during the Vietnam era as a supply specialist and posting guard duty along the perimeter and runway of the base as well as his living quarters close proximity to the base perimeter (10 to 20 yards from the fence line).  As part of his supply specialist duties, the Veteran said that he traveled to the runway on a daily basis, which was located very close to the fence line, to get information on what parts were needed.  He was required to wear hearing protection because of the jet noise.  In addition, he regularly walked along a path, which was a shorter distance to travel, along the fence line to get from his barracks to work at the hangars.  Finally, as a Marine, the Veteran said he was required to perform perimeter guard duty every three days.  

The record as it stands does not corroborate the Veteran's testimony and contentions to the effect that his duties, including those as a supply specialist and posting guard duty, as well as his living quarters brought him near the base perimeter.  On remand, the AOJ should make appropriate efforts to have the appropriate records repository and/or source, clarify the proximity of the runway, hangars, and/or living quarters to the base perimeter at Nam Phong Royal Thai Air Force Base.  Additionally on remand, if possible, address whether it would have been "routine" for a supply specialist to be regularly/daily working on or near the perimeter of the base and/or to post guard duty regularly along the perimeter of the base.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all of the Veteran's outstanding treatment records that are not currently of record.  

2.  Undertake appropriate development to verify the Veteran's contentions regarding the proximity of the runway, hangars, and/or living quarters to the base perimeter at Nam Phong Royal Thai Air Force Base, to include providing a map of the base during the relevant period, if available.  Additionally, if possible, address whether it would have been "routine" for a supply specialist to be regularly/daily working on or near the perimeter of the base and/or to post guard duty regularly along the perimeter of the base.  The appropriate records repository and/or source of information, should be contacted.  Efforts to obtain this information and/or records should be documented in the record.  Undertake any recommended follow-up action.  

3.  After completing the requested actions, and any additional notification and/or development deemed necessary, readjudicate the claim.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




